Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 1 of 22 PageID: 1831




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



    RAYMOND VUONCINO,
                                               Case No. 18–cv–02437–CCC–ESK
                Plaintiff,

          v.
                                                            OPINION
    FORTERRA, INC., et al.,

                Defendants.


   KIEL, U.S.M.J.

          THIS MATTER is before the Court on defendants Forterra, Inc. and United
   States Pipe Fabrication, LLC’s (collectively, Companies) motion to dismiss
   plaintiff Raymond Vuoncino’s amended complaint for lack of personal
   jurisdiction, to dismiss for improper venue, or alternatively, to transfer venue
   (Companies Motion) (ECF No. 67), along with their motion to compel arbitration
   (Arbitration Motion) (ECF No. 68).      Defendants Jeffrey Bradley and William
   Kerfin (collectively, Officers) filed a similar dismissal motion (Officers Motion)
   (ECF No. 69), and filed a joinder to the Companies’ Arbitration Motion (ECF No.
   70).
          For the following reasons, the aspects of the Companies Motion and Officers
   Motion seeking transfer (Transfer Motions) are GRANTED.          This case will be
   transferred to the United States District Court for the Northern District of Texas,
   Dallas Division, for further proceedings.   The aspects of the Companies Motion
   and Officers Motion seeking dismissal under Rule 12(b)(2) are terminated.      The
   aspects of the Companies Motion and Officer Motion seeking dismissal under
   Rule 12(b)(6) shall remain administratively terminated without prejudice.      The
   Arbitration Motion shall remain administratively terminated without prejudice.
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 2 of 22 PageID: 1832




                                         BACKGROUND

          As alleged by Vuoncino, this action stems from the Companies and the
   Officers’ (collectively, Defendants) “retaliatory discharge [of Vuoncino] for
   whistleblowing activities concerning financial reporting practices at” defendants
   Forterra, Inc. (Forterra) and United States Pipe Fabrication, LLC (Fabrication)
   in violation of the Sarbanes Oxley Act of 2002, 18 U.S.C. § 1514A, et seq. (Sarbanes
   Oxley Act).      (ECF No. 59 ¶ 1.) Fabrication retained Vuoncino as a consultant in
   March of 2013.       (Id. ¶ 5.)    Fabrication then hired him as a general manager.
   (Id. ¶ 6.)    Vuoncino worked “primarily” out of his home in New Jersey.          (Id. ¶ 8.)

          I.     CORPORATE STRUCTURE

          Forterra’s subsidiary acquired non-party USP Holdings, Inc. (Holdings) in
   April of 2016.     (Id. ¶ 13.)    Holdings is the parent company to Fabrication (id. ¶ 9)
   and non-party United States Pipe and Foundry Company, LLC (Foundry) (id.
   ¶ 12).      Forterra and Fabrication are defendants in this matter, but Foundry is
   not.
          Jeffrey Bradley was Forterra’s CEO.           (Id. ¶ 15.)   Foundry’s President was
   William Kerfin, who was formerly Forterra’s President of Water Pipe and
   Products.1 (Id. ¶¶ 15, 17.) The parties dispute whether Vuoncino’s employer
   was Fabrication (ECF No. 76 p. 6) or Foundry (ECF No. 67-1 p. 9).                However,
   Vuoncino does not challenge Defendants’ general description of the structure
   between Forterra and the corporate entities involved in this action, which
   Defendants have graphically displayed as follows (ECF No. 67-2 p. 2):




          According to Kerfin’s declaration filed in support of the Officers’ Transfer Motion,
          1

   Kerfin was not the President of Foundry, but rather, was the President of Holdings, a
   subsidiary of Forterra. (ECF No. 69-3 ¶ 2).



                                                    2
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 3 of 22 PageID: 1833




   Fabrication promoted Vuoncino to Vice President of Operations in June of 2016.
   (ECF No. 59 ¶ 21.)    One month later, Vuoncino’s role was expanded to cover more
   branches nationwide. (Id. ¶ 22.)
        In August of 2016, Bradley contacted Vuoncino to express disappointment
   in Fabrication’s financial performance.         (Id. ¶ 24.)   In response, Vuoncino
   proposed reviewing costs, which would entail plant closings or headcount
   reductions.   (Id.) Bradley indicated “Forterra would pay Vuoncino a $2,000
   bonus for each person eliminated in any downsizing.”            (Id. ¶ 25.)   Vuoncino
   agreed to the arrangement, and each month prepared a list of employees to be
   terminated.   (Id.)

        II.   MEETINGS OUTSIDE OF NEW JERSEY

        In October of 2016, Vuoncino attended a meeting with Kerfin and other
   Fabrication officers in Birmingham, Alabama to discuss Fabrication’s business
   plan for 2017 (Alabama Meeting).       (Id. ¶¶ 27–29.)    At the Alabama Meeting,
   Kerfin proposed increasing Fabrication’s projected earnings by lowering the
   “inter-company” price Foundry charged Fabrication for certain materials2, which


        2Vuoncino’s Certification of July 23, 2018 describes Foundry’s sale of “raw, pipe
   material” to Fabrication. (ECF No. 24 ¶ 43.)



                                               3
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 4 of 22 PageID: 1834




   would result in greater profits for Fabrication.               (Id. ¶¶ 30–32.)   Vuoncino
   viewed the proposal as “a ‘left pocket/right pocket’ move concerning financial
   performance” (id. ¶ 33) and expressed reservations to Kerfin about the proposal.
        In November of 2016, Vuoncino attended another meeting with Bradley and
   Kerfin at Forterra’s headquarters in Irving, Texas (Texas Meeting).              (Id. ¶ 34.)
   By this time, Forterra was a publicly-traded company.            (Id. ¶ 25.) At the Texas
   Meeting, Bradley expressed concerns about whether Forterra could meet
   projected quarterly earnings.       (Id. ¶ 35.) The business plan for 2017 was also
   “discussed at a high level,” but according to the amended complaint, Kerfin did
   not address the inter-company pricing proposal introduced at the Alabama
   Meeting.   (Id. ¶¶ 34–36.)
        Several weeks later, Vuoncino learned from Fabrication’s Division
   Controller, Mark Ayres, that Forterra was instead providing “rebates” for
   inventory transfers from Foundry to Fabrication. 3               (Id. ¶¶ 38, 39.)   It was
   Forterra’s “[s]enior management [that] decided upon this rebate[.]”              (Id. ¶ 40.)
   Vuoncino asked Ayres “how these intercompany transactions would be accounted
   for[,]” and some discussion followed.         (Id. ¶¶ 41, 42.)   Vuoncino later repeated
   his objection to Ayres.   (Id. ¶¶ 43, 44.)       In response, “Ayres told Vuoncino that
   the direction … came from ‘above.’”          (Id. ¶ 45.)   The amended complaint alleges
   Vuoncino “reasonably believed … the scheme devised at Forterra violated the
   law, would overstate earnings[,] and would result in Forterra submitting
   fraudulent [securities] filings.”    (Id.)
        In December of 2016, Vuoncino attended a lunch meeting in Chicago, Illinois
   with Kerfin and Foundry officers to discuss Fabrication’s financial performance
   (Illinois Meeting).   (Id. ¶¶ 46, 47.)         During the Illinois Meeting, Vuoncino
   characterized the accounting for the rebate as “incorrect” and “fraudulent,” and



        3The amended complaint is silent on how or where the discussions between
   Vuoncino and Ayres took place. (ECF No. 59 ¶¶ 39, 41, 42.)



                                                    4
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 5 of 22 PageID: 1835




   referenced a sudden increase in earnings at Fabrication’s branch located in
   Georgia.   (Id. ¶ 48.)
        In January of 2017, Vuoncino attended a meeting in Phoenix, Arizona with
   Kerfin and officers of Foundry and Fabrication (Arizona Meeting).4 (Id. ¶ 57.)
   Kerfin “ran the sales meeting[.]”      (Id. ¶ 58.) Vuoncino “again wanted to discuss
   the accounting for these inter-company transfers[.]”           (Id. ¶¶ 59, 60.)   Kerfin
   “appeared agitated by Vuoncino’s question” and “avoided speaking with
   Vuoncino.”     (Id.   ¶ 61.)   The   amended       complaint   alleges   that   Vuoncino
   “reasonably believed Kerfin’s behavior toward him was in response to Vuoncino’s
   objection[,]” (id. ¶ 62), and that the Officers “either would cut Vuoncino off in
   meetings or become noticeably agitated” (id. ¶ 64).

        III. NOTIFICATION OF TERMINATION IN NEW JERSEY

        About a week after the Arizona Meeting, Kerfin sent Vuoncino an e-mail
   requesting to meet “outside the Newark Marriott Airport Aviation Grill
   Restaurant.”     (Id. ¶ 65.)   Vuoncino “saw ‘the writing on the wall’ and knew he
   would be fired for objecting to the issues involving inventory and the inter-
   company rebates.”        (Id. ¶ 66.) Vuoncino met with Kerfin and a Forterra human
   resources representative at Newark Airport, and was formally terminated.              (Id.
   ¶ 67.)
        Kerfin later issued a company announcement that Vuoncino was leaving
   Fabrication.    (Id. ¶ 69.)    Separately, an executive human resources advisor for
   Holdings advised Vuoncino that his position as Vice President of Operations for
   Fabrication was being eliminated due to restructuring.            (Id. ¶ 71.)   However,
   Vuoncino alleges that “[t]he reason proffered by Forterra for the decision to fire


        4  The amended complaint identifies an attendee of the Alabama, Illinois, and
   Arizona Meetings, Howard Smith, as “Vice President of Fabrication Sales” (ECF No. 59
   ¶ 29), yet elsewhere identifies Smith as “Vice President of Sales for” Foundry (id. ¶ 46).
   The Companies contend Vuoncino was employed with non-party Foundry but was
   “assigned a role” at Fabrication. (ECF No. 67-1 p. 12 (citations omitted).)



                                                  5
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 6 of 22 PageID: 1836




   [him] was false and was an excuse to cover up the retaliatory discharge based
   upon Vuoncino’s whistleblowing activities.”         (Id. ¶ 74.)   Notably, the amended
   complaint here and elsewhere attributes decisions by Fabrication and Holdings
   to Forterra.
        The amended complaint claims “[v]enue is proper under 28 U.S.C.
   § 1391(b)(1) and (2) because Defendants are subject to this Court’s jurisdiction …
   and a substantial part of the events or omissions giving rise to the claims occurred
   in” New Jersey.5 (Id. ¶ 4.)

                                PROCEDURAL HISTORY

        Vuoncino filed the complaint in this Court against Forterra and the Officers
   on February 21, 2018. The complaint asserted claims for: retaliation under the
   Sarbanes-Oxley Act as to Forterra (count one); retaliation under the Dodd-Frank
   Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) as to Forterra
   and the Officers (count two); violation of Florida’s Private Sector Whistleblower
   Act, Fla. Stat. Ann. § 448.102 (Florida Act) as to Forterra (count three); wrongful
   discharge in violation of public policy, ostensibly as to Forterra and the Officers
   (count four); and breach of contract as to Forterra and Bradley (count five).
   (ECF No. 1 pp. 12–15.) The original complaint did not name Fabrication as a
   defendant.     (Id.)

        I.     ORIGINAL MOTIONS

        On June 1, 2018, Forterra moved to dismiss the complaint for lack of
   personal jurisdiction, improper venue, and failure to state a claim, with an
   alternative request to transfer venue to the Northern District of Texas, Dallas
   Division.    (ECF No. 11.)    Forterra also filed a motion to compel arbitration on
   June 1, 2018.     (ECF No. 12.)     The Officers likewise filed a motion to dismiss


        5 “A reference to the wrong statute or an erroneous basis of jurisdiction will be
   corrected by the court if it can determine the appropriate statute or jurisdictional source
   from the complaint.” Boarhead Corp. v. Erickson, 923 F.2d 1011, 1018 (3d Cir. 1991).



                                                  6
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 7 of 22 PageID: 1837




   seeking similar relief.    (ECF No. 14.) Vuoncino filed oppositions to these
   motions on July 24, 2018.    (ECF Nos. 22, 23.)     Defendants filed reply briefs in
   further support of the motions on August 20, 2018.      (ECF Nos. 26–28.)
        By order entered on June 18, 2019, District Judge Claire C. Cecchi referred
   this matter to mediation and terminated the motions without prejudice.        (ECF
   No. 34.)   Since the matter did not resolve at mediation, the pending motions were
   reinstated on August 28, 2019.    (ECF No. 35.)      This matter was reassigned to
   me on October 1, 2019.    (Docket entry after ECF No. 35.)
        On December 16, 2019, Vuoncino filed a cross-motion for leave to file an
   amended complaint asserting additional allegations and adding Fabrication as a
   new defendant.    (ECF No. 41.)    The cross-motion to amend was fully briefed.
   (ECF Nos. 44, 45, 49.)    However, Vuoncino withdrew his claim under the Dodd-
   Frank Act (ECF No. 51 ¶ 3), which resulted in the administrative termination of
   the cross-motion to amend without prejudice (id. p. 3).

        II.   AMENDED COMPLAINT AND PRESENT MOTIONS

        Vuoncino refiled a motion to amend on March 4, 2020 (ECF No. 52), which
   neither Forterra nor the Officers opposed, while preserving defenses to the
   amended complaint (ECF Nos. 53, 54).      By order entered on March 20, 2020, I
   granted Vuoncino’s refiled motion to amend.       (ECF No. 58.)   Vuoncino filed the
   amended complaint on March 23, 2020.      (ECF No. 59.)
        The amended complaint—the operative complaint in this matter—asserts
   claims for: retaliation under the Sarbanes-Oxley Act as to the Companies (count
   one); violation of the Florida Act as to the Companies (count two); wrongful
   discharge in violation of public policy, ostensibly as to all Defendants (count
   three); and breach of contract, ostensibly as to all Defendants and with specific
   allegations directed at Bradley (count four).    (ECF No. 59 pp. 17–19.)
        The Arbitration Motion (ECF No. 68), Companies Motion (ECF No. 67), and
   Officers Motion (ECF No. 69) followed.          Vuoncino filed oppositions to each




                                             7
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 8 of 22 PageID: 1838




   Motion.   (ECF Nos. 74–76.) The Companies filed reply briefs in further support
   of the Companies Motion (ECF No. 79) and the Arbitration Motion (ECF No. 80).
   The Officers filed a reply brief in further support of the Officers Motion (ECF No.
   81) and a joinder to the Companies’ reply brief in further support of the
   Arbitration Motion (ECF No. 82).
        By letter filed on December 10, 2020, the Companies and Officers requested
   to have the Transfer Motions, along with the Arbitration Motion, referred to me
   for decision.   (ECF No. 89 p. 1.) Vuoncino expressed no objection to the referral.
   (ECF No. 90 p. 1; ECF No. 102 p. 3; ECF No. 107 p. 2.)    By text order entered on
   January 21, 2021, I directed the Clerk of the Court to administratively terminate
   the Companies Motion, Officers Motion, and Arbitration Motion, without
   prejudice to Defendants reinstating the Motions, if appropriate, upon resolution
   of the Transfer Motions.     (ECF No. 105.)    A hearing on the Transfer Motions
   and Arbitration Motion was held on April 7, 2021.     (ECF No. 117; minute entry
   after ECF No. 117.) Following the hearing, Vuoncino and the Companies filed
   supplemental letters addressing issues raised during the hearing.       (ECF Nos.
   119 through 123.)

                               PARTIES’ ARGUMENTS

        I.    IMPROPER VENUE
                   A.    Defendants’ Positions
        The Companies Motion argues this matter should be dismissed, or
   alternatively transferred, because venue is improper in this district, “where only
   one, not a substantial part, of the events or omissions giving rise to [Vuoncino]’s
   claims occurred[.]”    (ECF No. 67-1 p. 21.) The Companies contend venue in the
   Northern District of Texas, Dallas Division (Northern District of Texas), is proper
   under 28 U.S.C. § 1391(b)(2) “because events or omissions giving rise to
   [Vuoncino’s] claim[s] occurred [there], Forterra’s headquarters are there,
   [Vuoncino] attended meetings there, and [Vuoncino] received calls from




                                              8
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 9 of 22 PageID: 1839




   Forterra’s headquarters related to the activities alleged.”        (Id. p. 24 (citations
   omitted).) In addition, since all Defendants are subject to personal jurisdiction
   in Texas, transfer is “favored” in this matter because transfer would “eliminate
   jurisdictional uncertainties.”    (Id.) The Companies also submit that transfer is
   proper based on application of the private and public factors under Jumara v.
   State Farm Ins. Co., 55 F.3d 873 (3d Cir. 1995).6 (Id. p. 25.)
         The Officers Motion likewise seeks dismissal under Rule 12(b)(3) for
   improper venue, and alternatively (if venue in this district is proper), request
   transfer under 28 U.S.C. § 1404(a) to the Northern District of Texas for
   convenience and based on additional considerations.          (ECF No. 69-1 pp. 6, 19.)
   The Officers represent that Kerfin “would waive [any] objection to [personal]
   jurisdiction” in order to litigate this action in the” Northern District of Texas.7
   (Id. p. 19.)   They add “the convenience of the parties and witnesses, the locus of
   operative facts, and the location of relevant documents all weigh in favor of
   transfer[.]”    (Id.) Further, because no Defendants reside in New Jersey, the
   Officers submit venue is improper under 28 U.S.C. § 1391(b)(1).            This statute
   permits venue in a judicial district where any defendant resides so long as “all
   defendants are residents of the State in which the district is located[.]”     (Id. p. 18
   (citation omitted).)




         6  The Companies appear to request transfer of venue pursuant to 28 U.S.C.
   § 1404(a) (ECF No. 67 p. 2; ECF No. 67-1 p. 43), but elsewhere reference 28 U.S.C.
   § 1406(a), which allows for dismissal or transfer (ECF No. 67-1 p. 23 n. 14.) “Under a
   typical § 1404(a) analysis, courts must evaluate whether transfer is appropriate based on
   a series of private and public interest factors to determine whether ‘on balance the
   litigation would more conveniently proceed and the interests of justice be better served
   by transfer to a different forum.’” Darrow v. InGenesis, Inc., No. 19-17027, 2020 WL
   2059946, at *4 (D.N.J. Apr. 29, 2020) (quoting Jumara, 55 F.3d at 879).

         7According to the Officers, Bradley “at all relevant times worked at Forterra’s
   headquarters[,]” which is located in Irving, Texas. (ECF No. 69-1 p. 19 (citation
   omitted).)



                                                9
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 10 of 22 PageID: 1840




                  B.      Vuoncino’s Oppositions
         In opposition to the Transfer Motions, Vuoncino argues that venue is proper
    in this district under 28 U.S.C. § 1391(b)(2) because a “substantial part of the
    events or omissions giving rise to the claim” occurred in New Jersey, namely, “the
    actionable conduct of the alleged unlawful termination of Vuoncino at Newark
    Airport.”   (ECF No. 75 p. 15.)      Vuoncino adds he was “clearly” a “New Jersey
    employee” where he had “long operated.” (Id. p. 16.)              In addition, he argues
    against transfer to the Northern District of Texas under 28 U.S.C. § 1404(a)
    because “the transfer factors do not weigh in favor of transfer.”           (Id. pp. 18–22;
    ECF No. 76 p. 15.) Vuoncino points out that “Texas appears to be less convenient
    for the [Officers] than New Jersey considering that neither … has any reason to
    travel to Texas for work [anymore].”         (Id. p. 5.)   As such, the litigation should
    remain “venued in New Jersey, where Vuoncino lives, worked[,] and was fired.”
    (Id.) Vuoncino also argues that, because Bradley and Kerfin are subject to this
    Court’s personal jurisdiction, venue is proper in this district pursuant to 28
    U.S.C. § 1391(b)(3).8 (Id. pp. 15, 16.)
                  C.      Defendants’ Reply Briefs
         Repeating some of the arguments in their moving briefs, the Companies
    contend in response to Vuoncino’s opposition that venue is improper under 28
    U.S.C. § 1391(b)(2) because Vuoncino “cannot refute that most of the events …
    giving rise to his claims—the meetings in which the Rebate Program was
    discussed and the termination decision—occurred outside of New Jersey.”               (ECF
    No. 79 p. 11.)   They also argue Vuoncino “fails to show why … this case should
    not be transferred to a more convenient district [under] 28 U.S.C. § 1404(a)[,]” (id.
    p. 7), and again urge that the private and public factors favor transfer under 28



         8 28 U.S.C. § 1391(b)(3) provides, “if there is no district in which an action may
    otherwise be brought as provided in this section,” a civil action may be brought in “any
    judicial district in which any defendant is subject to the court’s personal jurisdiction with
    respect to such action.” 28 U.S.C. § 1391(b)(3).



                                                   10
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 11 of 22 PageID: 1841




    U.S.C. § 1404(a).   (Id. pp. 11, 12.)   The Companies also submit that Vuoncino
    cannot rely on 28 U.S.C. § 1391(b)(3) because this venue provision “is only
    available where there is no other jurisdiction in which the action may have been
    brought[.]” (Id. p. 10.)   The Officers’ reply brief advances similar arguments.
    (ECF No. 81 pp. 16–18.)
                 D.      Defendants’ Declarations
                         1.    Greene Declaration

         In support of their Transfer Motion (ECF No. 67), the Companies rely upon
    the June 12, 2020, Declaration of Truman Greene, a Senior Vice President of
    Human Resources at Forterra.            (ECF No. 67-4.) According to Greene,
    Forterra’s headquarters, books, and records are located in Irving, Texas.       (Id.
    ¶ 4.) “The majority of Forterra’s executive functions are performed at [its]
    headquarters in Irving, Texas.”            (Id.) Forterra’s board of directors and
    corporate officers “direct, control, and coordinate” these functions from Forterra’s
    headquarters.     (Id.) While employed with Forterra, Bradley “maintained his
    office at [Forterra’s] headquarters … in Irving, Texas.”    (Id.) Importantly, “the
    decision to terminate Vuoncino was made in Texas by executive officers of
    Foundry.”   (Id. ¶ 15.) By contrast, “[n]one of Forterra’s executive functions are
    performed in New Jersey.”     (Id. ¶ 4.)
                         2.    Officers’ Declarations

         In support of their Transfer Motion (ECF No. 69), the Officers rely upon the
    June 15, 2020, Declaration of Jeffrey Bradley (ECF No. 69-2) and the June 14,
    2020, Declaration of William Kerfin (ECF No. 69-3).         Bradley was Forterra’s
    chief executive officer from August 31, 2015 to June 30, 2019.      (ECF No. 69-2
    ¶ 2.) While employed by Forterra, he was “employed in the State of Texas, and
    [his] office was at Forterra’s headquarters” located in Irving, Texas.     (Id. ¶ 4.)
    Further, “[t]he board of directors and corporate officers direct, control, and




                                                  11
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 12 of 22 PageID: 1842




    coordinate Forterra’s activities from Forterra’s headquarters in Irving, Texas”
    and “[t]he majority of [Forterra]’s executive functions are performed” there.         (Id.)
         Kerfin was the President of Holdings, a subsidiary of a subsidiary of
    Forterra, from April 26, 2016 to the Summer of 2018.          (ECF No. 69-3 ¶ 2; ECF
    No. 67-2 p. 2.) While employed by Holdings, Kerfin was “employed in the State
    of Alabama, and [his] main office was at [Holdings’] headquarters in
    Birmingham, Alabama.”          (ECF No. 69-3 ¶ 3.)   Vuoncino “reported to [Kerfin] at
    [Holdings’] headquarters in Birmingham, Alabama.”                (Id. ¶ 5.)       Although
    employed in Alabama, as part of his responsibilities as president of Holdings,
    Kerfin “traveled to Forterra’s headquarters in Irving, Texas for business
    reasons.”   (Id. ¶ 6.)
                  E.         Vuoncino’s Certification
         In opposition to the Transfer Motions, Vuoncino cites to his certification of
    July 23, 2018, submitted in support of his opposition to the Officers’ prior motion
    to dismiss filed on June 1, 2018.     (ECF No. 22-5; ECF No. 24).     The certification,
    which is somewhat dated by this point, also contains an incorrect jurat.
    However, following the hearing on the Transfer Motions and Arbitration Motion,
    Vuoncino filed a supplemental certification with the appropriate jurat under 28
    U.S.C. § 1746.     (ECF No. 122.)    Other than correcting the jurat and stating that
    he believed his prior certification was accurate at the time it was executed, the
    supplemental certification contains no new statements.        (ECF No. 122-2.)
         Vuoncino’s certification of July 23, 2018 concedes his job “entailed a lot of
    travel, [though] the majority of [his] time was spent working from New Jersey.”
    (ECF No. 24 ¶ 11.) He avers that Bradley and Kerfin “stated on numerous
    occasions that their ‘only’ priority was meeting projected quarterly earnings.”
    (Id. ¶ 41.) Vuoncino also indicates he “consistently expressed [his] objections and
    concerns about the Rebate Program” to Bradley and Kerfin.           (Id. ¶ 49.)




                                                 12
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 13 of 22 PageID: 1843




                                     APPLICABLE LAW

         “In federal court, venue questions are governed either by 28 U.S.C. § 1404(a)
    or 28 U.S.C. § 1406.” Jumara, 55 F.3d at 878.         “For the convenience of parties
    and witnesses [and] in the interest of justice, a district court may transfer any
    civil action to any other district … where it might have been brought or to any
    district … to which all parties have consented.”          28 U.S.C. § 1404(a).     “The
    district court of a district in which is filed a case laying venue in the wrong …
    district shall dismiss, or if it be in the interest of justice, transfer such case to any
    district … in which it could have been brought.”       28 U.S.C. § 1406(a).    “[E]ither
    statute could theoretically provide a basis for … transfer[,]” but “Section 1406 …
    applies where the original venue is improper and provides for either transfer or
    dismissal[.]”      Jumara, 55 F.3d at 878.    “Under either section, the district court
    has broad discretion to grant or deny a motion to transfer the case.”            Cote v.
    Wadel, 796 F.2d 981, 985 (7th Cir. 1986).
         28 U.S.C. § 1391 governs the venue “of all civil actions brought in district
    courts of the United States[.]”     28 U.S.C. § 1391(a)(1).     A civil action may be
    brought in “a judicial district in which any defendant resides, if all defendants
    are residents of the State in which the district is located[.]”               28 U.S.C.
    § 1391(b)(1).   It may also be brought in “a judicial district in which a substantial
    part of the events or omissions giving rise to the claim occurred[.]”         28 U.S.C.
    § 1391(b)(2).   “[I]f there is no district in which an action may otherwise be
    brought as provided in” 28 U.S.C. § 1391, a civil action may be brought in “any
    judicial district in which any defendant is subject to the court’s personal
    jurisdiction[.]”    28 U.S.C. § 1391(b)(3).    The defendant bears the burden of
    establishing that venue is improper.      Cosmopolitan Shopping Co., Inc. v. Cont’l
    Ins. Co., No 17-04933, 2018 WL 1617701, at *1 (D.N.J. Apr. 3, 2018) (citation
    omitted).




                                                  13
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 14 of 22 PageID: 1844




                                        DISCUSSION

         I.     VENUE IN NEW JERSEY IS IMPROPER UNDER § 1391(b)(1)

         First, venue in New Jersey is improper under 28 U.S.C. § 1391(b)(1).     Under
    this provision, venue is proper in a district where one defendant resides so long
    as all defendants are residents of the state embracing that district.      28 U.S.C.
    § 1391(b)(1).    Here, no defendant ever resided in New Jersey.          Forterra is
    incorporated in Delaware and is headquartered in Texas.         (ECF No. 67-1 p. 11
    (citations omitted).)    Fabrication is incorporated in Delaware and headquartered
    in Florida.     (Id.) Bradley resides in Pennsylvania and Kerfin resides in Illinois.
    (ECF No. 69-1 p. 7 (citations omitted).)    The amended complaint vaguely asserts
    that “[v]enue is proper under 28 U.S.C. § 1391(b)(1)” (ECF No. 59 ¶ 4) without
    specifically identifying where any defendant resides.      Vuoncino’s oppositions to
    the Transfer Motions, moreover, do not reference or discuss 28 U.S.C. § 1391(b)(1).
    Accordingly, Vuoncino cannot rely on 28 U.S.C. § 1391(b)(1) as a basis for
    establishing venue in New Jersey.

         II.    VENUE IN NEW JERSEY IS IMPROPER UNDER § 1391(b)(2)

         Second, venue in New Jersey is improper under 28 U.S.C. § 1391(b)(2).
    Under this provision, venue is proper in a district where a substantial part of the
    events or omissions giving rise to the action occurred.      28 U.S.C. § 1391(b)(2).
    However, a substantial part of the relevant events and omissions giving rise to
    this matter did not occur in New Jersey.
         “[I]n determining whether a substantial part of the events or omissions
    giving rise to a cause of action occurred in a specific jurisdiction [under 28 U.S.C.
    § 1391(b)(2)], ‘[t]he test … is not the defendant[s’] ‘contacts’ with a particular
    district, but rather the location of those events or omissions giving rise to the
    claim.’”   Bockman v. First Am. Mktg. Corp., 459 F.App’x 157, 161 (3d Cir. 2012)
    (quoting Cottman Transmission Sys., Inc. v. Martino, 36 F.3d 291, 294 (3d Cir.
    1994)).    “In assessing whether events or omissions giving rise to the [plaintiff’s]



                                                14
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 15 of 22 PageID: 1845




    claims are substantial, it is necessary to look at the nature of the dispute.”
    Cottman, 36 F.3d at 295.        “Events or omissions that might only have some
    tangential connection with the dispute in litigation is not enough.”     Id. at 294.
          The facts of this matter resemble those in Darrow v. InGenesis, Inc., No. 19-
    17027, 2020 WL 2059946 (D.N.J. Apr. 29, 2020).          In Darrow, the plaintiff was
    employed by a staffing company based in San Antonio, Texas, but worked almost
    exclusively from home in New Jersey and reported remotely to supervisors in
    Texas and Pennsylvania.       Id. at *1–2.   The plaintiff repeatedly objected to how
    background checks were being conducted for employees of the company’s clients,
    was terminated by the company, and sued for retaliation. Id. at *2–3.       Because
    the plaintiff’s “chain of command flowed through [the company’s] San Antonio
    headquarters” and “the alleged retaliation … occurred in Texas[,]” the Darrow
    Court found that “a substantial part of the events or omissions giving rise to the
    claim occurred” in the Western District of Texas, which was deemed an eligible
    “transferee district.”   Id. at *4.
          The facts of this matter also resemble those in Taube v. Common Good Sys.,
    Inc., No 11-02380, 2011 WL 5599821 (D.N.J. Nov. 1, 2011), report and
    recommendation adopted, No. 11-02380, 2011 WL 5825792 (D.N.J. Nov. 16,
    2011).   In Taube, the plaintiff’s supervisors made derogatory remarks about her
    pregnancy and terminated her for “poor work performance” while on maternity
    leave.   She sued for gender and pregnancy discrimination.         Taube, 2011 WL
    5599821, at *1–2.    The discriminatory comments and decision to terminate the
    plaintiff were made in Illinois, where the employer was headquartered.         Id. at
    *2.   Although the plaintiff “frequently” traveled to her employer’s corporate
    office in Illinois, she also “communicated by telephone and email in New Jersey
    … with [co-workers] located in Illinois.”    Id. at *1, *4.
          In recommending transfer to the Northern District of Illinois under 28
    U.S.C. § 1406(a), the Taube Court reasoned that “the mere performance of
    [plaintiff’s] job duties in New Jersey and receipt of her termination letter in New



                                                 15
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 16 of 22 PageID: 1846




    Jersey” did not give rise to her discrimination claims.   Id. at *4.   Further, the
    Taube Court disagreed that venue was properly laid in New Jersey merely
    because the plaintiff was recruited, hired, and “predominantly” worked in New
    Jersey, where she also received the termination letter.   Id.   On these facts, the
    Taube Court found venue improper in New Jersey.       Id. at *1.
         Here, Vuoncino worked “primarily” out of his New Jersey home, but traveled
    to attend meetings in Alabama, Texas, Illinois, and Arizona.       At the Alabama
    Meeting, Vuoncino expressed reservations about Kerfin’s pricing proposal.         At
    the Texas Meeting, although the pricing proposal was allegedly not discussed,
    Bradley nevertheless addressed Fabrication’s business plan, and Vuoncino by
    that juncture knew Forterra was pressing to meet certain financial and fiscal
    objectives. Later, Vuoncino learned that Forterra was providing rebates for
    inventory transfers from Foundry to Fabrication—a decision made by Forterra’s
    “senior management.”      (ECF No. 59 ¶ 40.) According to Fabrication’s Division
    Controller, the rebate decision came “from above.”   Vuoncino repeatedly objected
    to Forterra’s decision.   (Id. ¶¶ 39–45.)
         At the Illinois Meeting in December of 2016, with Kerfin in attendance,
    Vuoncino described the rebate as “incorrect” and “fraudulent.”      At the Arizona
    Meeting of January of 2017, Kerfin and other officers of Foundry and Fabrication
    expressed hostility when Vuoncino attempted to discuss the rebate.            When
    Kerfin sent Vuoncino an e-mail proposing to meet at Newark Airport, Vuoncino
    already saw “the writing on the wall” and expected to be terminated.      (Id. ¶ 66.)
    Vuoncino claims “Forterra[,] at all relevant times[,] was … Fabrication’s alter ego
    as a result of … forcing [Fabrication] to take the complained-of action with regard
    to the rebate program.”     (Id. ¶ 77.) He also notes that Fabrication’s financial
    information is “included in Forterra’s consolidated financial statements[.]”    (Id.
    ¶ 94.)
         Having canvassed the motion record, I cannot find that venue was properly
    laid in New Jersey.   The amended complaint alleges that this action arises from



                                                16
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 17 of 22 PageID: 1847




    Defendants’ “retaliatory discharge” for Vuoncino’s “whistleblowing activities”
    concerning the Companies’ financial reporting practices.       As to the retaliatory
    discharge, there is no dispute the decision to terminate Vuoncino was made at
    Forterra’s headquarters in Irving, Texas, where Forterra’s executive functions
    are performed.    (ECF No. 69-2 ¶ 2.) When Kerfin e-mailed Vuoncino proposing
    to meet in New Jersey, the writing was already “on the wall.”
         The mere formality of verbalizing Vuoncino’s termination by Forterra in
    person at Newark Airport—when Vuoncino was already “expecting” to be fired—
    does not support the conclusion that a substantial part of the events or omissions
    at issue took place in this district. Actually, Vuoncino may have already been
    subjected to a form of retaliatory conduct at least as early as the Arizona Meeting
    in January of 2017 where Kerfin was “agitated” and avoided Vuoncino for
    attempting to discuss the accounting for the rebate.9 For purposes of deciding
    the Transfer Motions, no retaliation occurred in New Jersey.        See Taube, 2011
    WL 5599821, at *1–2 (finding “the mere performance of [plaintiff’s] job duties in
    New Jersey and receipt of her termination letter in New Jersey” insufficient to
    establish that claims arose in New Jersey).
         As to the whistleblowing activities, Vuoncino did not object to the inter-
    company pricing or rebate proposals at any meeting conducted in New Jersey.
    Rather, Vuoncino objected at meetings in Alabama, Illinois, and Arizona.       While
    Vuoncino asserts he repeatedly voiced his objection to the rebate proposal to
    Ayres (Fabrication’s Division Controller), Vuoncino nowhere alleges he and Ayres
    were in New Jersey when these objections were made.         Id. at *4 (finding venue
    in New Jersey improper since, among other grounds, discriminatory comments
    were not “made at in person meetings in New Jersey.”)



         9  Under the Sarbanes-Oxley Act, “[n]o … company … may discharge, demote,
    suspend, threaten, harass, or in any other manner discriminate against an employee in
    the terms and conditions of employment because of [whistleblowing or other protected
    activity].” Lawson v. FMR LLC, 571 U.S. 429, 432 (2014) (citing 28 U.S.C. § 1514A(a)).



                                               17
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 18 of 22 PageID: 1848




         The Vuoncino Certification does state, however, that Vuoncino “consistently
    expressed [his] objections and concerns about the Rebate Program” to Kerfin and
    Bradley.     (ECF No. 24 ¶ 49.)    Thus, to the extent Vuoncino “primarily” worked
    from home in New Jersey and regularly communicated by phone and e-mail with
    his superiors, it appears some part of the events giving rise to Vuoncino’s claims
    occurred in this district.
         But the question is whether a substantial part of those events or omissions
    occurred in this district.   Even if Vuoncino had objected to the rebate proposal
    during phone calls with the Officers, Bradley would presumably have been at
    Forterra’s headquarters in Irving, Texas, and Kerfin would have been in either
    Birmingham, Alabama or Irving, Texas.         The respective locations of Vuoncino,
    Bradley, and Kerfin during these calls do not weigh in favor of finding venue
    proper in New Jersey under 28 U.S.C. § 1391(b)(2).         See Darrow, 2020 WL
    2059946, at *1–3 (finding a substantial part of the events and omissions occurred
    in Western District of Texas even though the plaintiff worked almost exclusively
    from New Jersey and communicated with and voiced objections to supervisors
    remotely).     Most of the relevant events in this matter took place outside of this
    district.   Accordingly, I find that venue was improperly laid in New Jersey.

         III. NORTHERN DISTRICT OF TEXAS IS AN ELIGIBLE
              TRANSFEREE DISTRICT

         Conversely, because a substantial part of the events and omissions giving
    rise to Vuoncino’s claims occurred in Texas, the Northern District of Texas is an
    eligible transferee district.     Consequently, Vuoncino cannot rely on 28 U.S.C.
    § 1391(b)(3) to properly establish venue in New Jersey, as this provision is
    available only where there is no district in which an action may otherwise be
    brought under 28 U.S.C. § 1391(b)(1) or (2).
         Moreover, since venue in New Jersey is improper, 28 U.S.C. § 1406 applies,
    and 28 U.S.C. § 1404(a) does not.       “Section 1406 … applies where the original
    venue is improper and provides for either transfer or dismissal[.]”    See Jumara,



                                                18
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 19 of 22 PageID: 1849




    55 F.3d at 878.    As such, I decline to reach the issue of whether transfer under
    28 U.S.C. § 1404(a) would be convenient for the parties.      28 U.S.C. § 1406 is not
    addressed in Vuoncino’s supplemental letters and arguments submitted after the
    hearing.     (ECF Nos. 119–121, 123.)
         Here, Defendants have “satisfied their burden of showing that venue would
    be proper in the transferee district[.]”    Darrow, 2020 WL 2059946, at *4.       The
    motion record shows Vuoncino’s “chain of command flowed through” Forterra’s
    headquarters in Irving, Texas.        Id. The decision to terminate Vuoncino was
    made in Irving, Texas.         The pricing and rebate proposals were conceived by
    Forterra there.     Indeed, Ayres told Vuoncino that decisions on the rebate
    proposal came “from above” from Forterra’s senior management.
         Furthermore, Texas would have subject matter jurisdiction over this matter
    based on the complete diversity of citizenship between Vuoncino and Defendants
    and because the amount of controversy exceeds $75,000.              The Companies
    represent in briefing that “all [D]efendants are subject to personal jurisdiction”
    in Texas.    (ECF No. 67-1 p. 24.)    In fact, Fabrication, Bradley, and Kerfin waive
    any potential argument to personal jurisdiction in Texas.       (Id. pp. 24, 25 n. 15.)
    The Northern District of Texas is an eligible transferee district under 28 U.S.C.
    § 1406(a).

         IV. THE BREACH OF CONTRACT CLAIM

         While this lawsuit is chiefly premised on allegations of protected
    whistleblowing activities and the corresponding retaliatory discharge, Vuoncino
    has also asserted a claim for breach of contract.     (ECF No. 59 pp. 19, 20.) The
    amended complaint alleges that Bradley (Forterra’s CEO) offered Vuoncino a
    $2,000 bonus from Forterra for each employee eliminated in any downsizing.
    (Id. ¶¶ 22–25.)    It is alleged that Forterra never paid Vuoncino the promised
    bonus.     (Id. ¶¶ 111–114.)    Vuoncino’s breach of contract claim does not appear
    to be “the heart of [the] entire lawsuit” and does not “serve[ ] the basis for each of




                                                 19
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 20 of 22 PageID: 1850




    the [other] claims asserted in the [amended] complaint.”       McNulty v. J.H. Miles
    & Co., Inc., 913 F.Supp.2d 112, 119 (D.N.J. 2012).
         In any event, it appears the “agreement” was formed between Bradley (on
    behalf of Forterra) and Vuoncino over a phone call.     While Vuoncino presumably
    conducted a portion of the downsizing activities in New Jersey, he transmitted
    the list of employees to Bradley, who worked out of Forterra’s headquarters.
    (ECF No. 59 ¶ 25 (“each month Vuoncino prepared a list of employees who had
    been laid off and sent it … to Bradley and Kerfin.”); ECF No. 69-2 ¶ 4).
         Significantly, insofar as Forterra breached the agreement to pay Vuoncino
    the bonus, the alleged breach is properly deemed to have occurred in Irving,
    Texas—where Forterra is headquartered, performs its executive functions, and
    “direct[s], control[s], and coordinate[s]” its activities.   (ECF No. 69-2 ¶¶ 2, 4.)
    While Vuoncino’s breach of contract is not at the “heart” of this lawsuit, that the
    breach occurred in Texas further supports the finding that a substantial part of
    the events or omissions giving rise to Vuoncino’s claims occurred there, and not
    in New Jersey.

         V.    UNRESOLVED JURISDICTIONAL ISSUES FAVOR
               TRANSFER

         The existence of unresolved jurisdictional issues in this case also weighs in
    favor of transfer.   Although the dispositive aspects of the Companies Motion and
    Officers Motion have not been referred to me, I note that “a court may reverse the
    normal order of considering personal jurisdiction and venue[.]”        Leroy v. Great
    W. United Corp., 443 U.S. 173, 180 (1979).       And “[t]he language of [§] 1406(a) is
    amply broad enough to authorize the transfer of cases, however wrong the
    plaintiff may have been in filing his case as to venue, whether the court in which
    it was filed had personal jurisdiction over the defendants or not.”    Goldlawr, Inc.
    v. Heiman, 369 U.S. 463, 466 (1962).
         Defendants have sought dismissal of this matter pursuant to Rule 12(b)(2)
    for lack of personal jurisdiction.   Transfer of this matter would moot and thereby



                                                20
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 21 of 22 PageID: 1851




    dispose of the issue of whether this Court may assert personal jurisdiction over
    Defendants.     See Greenwald v. Holstein, No. 13-00674, 2015 WL 12843229, at *8
    (D.N.J. May 29, 2015) (finding that “substantial questions concerning whether
    Defendants are subject to personal jurisdiction in New Jersey … warranted
    transfer to the Southern District of Ohio, where jurisdiction clearly exists”).
         In the interests of justice and efficient case management, the transfer of this
    case to the Northern District of Texas will eliminate lingering issues as to
    personal jurisdiction.     In this regard, I defer decision on the Arbitration Motion,
    along with the dispositive aspects of the Companies Motion and Officers Motion,
    to the Texas Court.   See McNulty, 913 F.Supp.2d at 113 (“In light of this transfer,
    Defendant’s motion to partially dismiss will be referred to the transferee court for
    resolution.”)

         VI. TRANSFER IN LIEU OF DISMISSAL

         Although Defendants have sought dismissal under Rule 12(b)(3) for
    improper venue, I find that dismissal for improper venue would cause hardship
    to all parties, particularly Vuoncino.    The interest of justice would not be served
    if this matter were dismissed, only for this action to be refiled elsewhere.        28
    U.S.C. § 1406(a)’s “transfer provision is designed to preserve claims that rigid
    application of dismissal rules may bar.”      Lafferty v. St. Riel, 495 F.3d 72, 79 (3d
    Cir. 2007) (citation omitted).      “Transfer is generally more in the interest of
    justice than dismissal.”     Boily v. Walt Disney World Co., No. 08-04967, 2009 WL
    1228463, at *8 (D.N.J. May 1, 2009) (citation omitted).         Dismissal is a “harsh
    remedy” whereas transfer is “the preferred remedy.”         Konica Minolta, Inc. v. ICR
    Co., No. 15-01446, 2015 WL 9308252, at *5 (D.N.J. Dec. 22, 2015) (quoting NCR
    Credit Corp. v. Ye Seekers Horizon, Inc., 17 F.Supp.2d 317, 319 (D.N.J. 1998)).
    Accordingly, I find that transferring this matter to the Northern District of Texas,
    in lieu of dismissal, will serve the interest of justice.




                                                 21
Case 2:18-cv-02437-CCC-ESK Document 126 Filed 04/22/21 Page 22 of 22 PageID: 1852




                                       CONCLUSION

         For the reasons stated, the Transfer Motions are GRANTED.                 This case
    will be transferred to the United States District Court for the Northern District
    of Texas, Dallas Division, for further proceedings.
         The aspects of the Companies Motion and Officers Motion seeking dismissal
    under Rule 12(b)(2) are terminated.       The aspects of the Companies Motion and
    Officers Motion seeking dismissal under Rule 12(b)(6), along with the Arbitration
    Motion, shall remain administratively terminated.
         An order incorporating this decision accompanies this Opinion.10



                                                       /s/ Edward S. Kiel
                                                      EDWARD S. KIEL
                                                      UNITED STATES MAGISTRATE JUDGE
    Date: April 22, 2021




         10  On April 22, 2021, the date of this Opinion, Vuoncino filed a motion for leave to
    file a second amended complaint (Motion to Amend). (ECF No. 125.) The Motion to
    Amend seeks to add Foundry and Holdings as defendants. (ECF No. 125-6 p. 2.)
    However, the deadline to file motions to amend or add new parties lapsed on February
    12, 2021. (ECF No. 88 ¶ 3.) The Motion to Amend does not alter my analysis and
    decision as to the Transfer Motions. The Motion to Amend will be administratively
    terminated and shall be deferred to the Northern District of Texas for resolution.



                                                 22
